Citation Nr: 1126378	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  06-07 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a heart disability.  

2.  Entitlement service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from March 1968 to November 1969.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating action of the Department of Veterans Affairs Regional Office (RO) in St. Paul, Minnesota.  In that decision, the RO denied service connection for "a heart condition."  In November 2006, the Veteran's representative raised the issue of hypertension, intending that it be included along with the Veteran's heart claim.  

In July 2010, the Board remanded this claim for further development.  The claims file reflects that there has been substantial compliance with the remand regarding the service connection claim for a heart disability.  As explained below, the hypertension issue is remanded for a VA opinion.  

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

A preponderance of the evidence is against the finding that a heart disability had its clinical onset in service or is otherwise related to his active service.  


CONCLUSION OF LAW

A heart disability was not incurred in or aggravated by the Veteran's service and may not be presumed to have been incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).  





REASONS AND BASES FOR FINDING AND CONCLUSION


In an October 2004 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In March 2006, the Veteran was also informed of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify has been met.  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2010).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Relevant service treatment and other medical records have been associated with the claims file.  Although a note in the October 2005 Statement of the Case (SOC) indicated that not all private medical evidence was requested, the Board has combed through the fourteen different authorization and consent forms provided and determined that all records pertinent to this claim are in the file.  The Veteran was provided a VA examination in August 2010.  The Board finds the duties to notify and assist have been met.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough.  There must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Service connection for cardiovascular disease may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  Specifically, this presumption is available for cardiovascular-renal disease.  

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002).  Furthermore, VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders: chloracne or other acneform disease consistent with chloracne; Type II diabetes mellitus; Hodgkin's disease; multiple myeloma; Non- Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); chronic leukocytic leukemia and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

Effective August 31, 2010, 38 C.F.R. § 3.309(e) (2010) was amended to include ischemic heart disease as a disease that is associated with herbicide exposure.  This includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  Note 3 of this amended regulation states: 

For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  For example, in Barr, the United States Court of Appeals for Veterans Claims (Court) held that varicose veins were a disability that was capable of lay observation for the purpose of establishing service connection.  Under 38 C.F.R. § 3.159(a)(2) (2010), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In his July 2005 notice of disagreement, the Veteran felt his heart disability was caused while serving in Vietnam.  In March 2010, he asserted his heart disability was due to Agent Orange.  

Other lay statements were submitted.  An August 2006 statement from the Veteran's brother relates that the Veteran was healthy and hard working prior to his service.  After service, the brother mentioned the Veteran had shortness of breath.  For example, the brother noted the Veteran would not be able to keep up while hunting.  The Veteran was very hard-working, but he had to rest often when doing farm work; his family helped a great deal.  

Another statement from the Veteran's wife was submitted the same month.  The Veteran's wife did not know him before his service.  They started dating in 1970.  She remembered he would not be able to dance for very long; he would get short of breath.  He would tire quickly.  The Veteran's wife worked on the farm with the Veteran for over 30 years.  She stated he had no endurance.  The Veteran's wife and the children often had to finish farm chores.  She had to pay bills and do laundry.  She noted the Veteran's service in Vietnam and exposure to "all sorts of chemicals and Agent Orange."  She stated she could not say what caused his condition and understood she had to rely on doctors for that.  

Service treatment records showed that at induction in November 1967 the Veteran was considered acceptable for enlistment.  He had some blood pressure checks at enlistment, but his blood pressure was eventually found to be normal.  His heart and vascular system were normal at induction and separation.  When asked if he had pain or pressure in his chest, he checked "no."  

The Veteran's DD 214 stated he had one year of foreign and/or sea service during his time in service (March 1968 to November 1969).  In his July 2004 claim, he said he had Vietnam service from November 1968 to November 1969.  He also wrote that his heart condition started in 1974, five years after discharge.  

In September 1985, the Veteran received a VA Agent Orange examination.  He didn't know if he was exposed to defoliated areas, but he remembered spraying.  He did not handle chemicals.  His own farm was sprayed commercially, but he reported that he was not present when this was done.  

In June 1997, the Veteran was admitted for orthopedic surgery at Douglas County Hospital.  He was also assessed with dilated cardiomyopathy.  Possible etiology included coronary artery disease, viral cardiomyopathy, or "idiopathic."  The same month, a record from the Columbia St. Cloud Surgical Center showed that the Veteran was going to have right foot surgery and he reported that he had chest pain for the past four months.  He said he went in to be checked one time and was told it was a spasm.  His doctor said not to worry about it.  

A St. Cloud hospital record from July 1997 showed a clinical impression of dilated cardiomyopathy of uncertain etiology.  Ischemic heart disease needed to be excluded as an etiology.  He also had congestive heart failure, gout and probable previously untreated hypertension.  The same month, the Veteran saw Dr. Keenan at the Osakis clinic for a follow up for his cardiomyopathy diagnosis.  It was determined to be either idiopathic or due to underlying coronary artery disease.  The Doctor stated: "At this point, I favor idiopathic most likely secondary to a viral illness."  A later note showed no coronary artery disease was found, as a result, the cardiomyopathy was judged to be idiopathic.  

In November, a Central Minnesota Heart Center electrocardiogram (ECG) showed a referring diagnosis of congestive heart failure.  

In June 1999, a Douglas County Hospital admission record noted cardiomyopathy.  
Another record showed that while he was admitted for left knee treatment, the Veteran was evaluated for cardiomyopathy.  He was hospitalized for a bunion deformity and was noted to have cardiomegaly.  For the past two years his condition had declined.  He reported being told he was going to need a heart transplant.  He reported serving in Vietnam and felt he had Agent Orange exposure, though this was undocumented.  It was determined that his cardiomyopathy had an unclear etiology, although it was possibly related to a sleep apnea versus being idiopathic.  

In August 1999, an Alexandria orthopedic record showed the Veteran was evaluated at the Mayo Clinic for his orthopedic problems.  The record shows that the Veteran's wife called the doctor and complained that the Veteran had been given the wrong diagnosis.  The record states: 

She said that when they went down to Mayo they were informed that the diagnosis was pseudogout and that we should have made the diagnosis up here and that we should not have treated him as gout and that the medication we used did damage to his heart.  

She also was upset about the cost of care.  

An October 1999 Mayo cardiovascular health clinic note showed that the Veteran's ECG was abnormal but non diagnostic of ischemia due to the left bundle branch block.  In April 2003, the Veteran was seen by a physician's assistant at Lakeview for a physical.  It was noted that the Veteran likely had congestive heart failure.  In May 2004, the Veteran received an implantable cardioverter defibrillator (ICD) at Mayo clinic.  In October 2004, private treatment records showed diagnoses of hypertrophic obstructive cardiomyopathy (Dr. Hanson at Osakis); sinus bradycardia via ECG (Dr. Olive at Alexandria Clinic) and idiopathic dilated cardiomyopathy of the left arm with possible cardiac pain (Mayo clinic).  

In August 2010, the Veteran received a VA examination.  The claims file was present and reviewed.  The examiner summarized the relevant evidence with five pages of detailed notes.  The examiner also reiterated the Veteran's contention that his heart condition was secondary to his Agent Orange exposure in service.  The examiner noted the Veteran did not have coronary artery or ischemic heart disease.  

The Veteran was interviewed and he related his cardiovascular symptoms.  He reported sweats and mild fatigue.  He was obese.  He reported burning chest pain.  It increased and occurred at rest while he was sitting on the tractor.  He also said his chest pain was non-radiating.  He had mild dyspnea on exertion.  He reported mild dizziness and hypertension.  His implanted defibrillator was noted.  He said he had no history of congestive heart failure, but records review showed he had been diagnosed in the past.  

The examiner also noted respiratory symptoms.  The Veteran had an occasional cough.  He stated he had sleep apnea and used continuous positive airway pressure (CPAP); this was diagnosed in 2004.  He had an abnormal ECG showing sinus bradycardia with first degree AV block.  

The diagnoses were dilated cardiomyopathy diagnosed in 1997; left bundle branch block; history of congestive heart failure; and normal coronary arteries by angiogram.  

The examiner opined that the Veteran's cardiac condition was not due to or caused by a result of his military service.  The examiner stated that he was not evaluated or treated for a heart condition while in service.  In reference to the blood pressure checks in service, the examiner stated that the cardiomyopathy was not secondary to any high blood pressure.  The examiner pointed out that the Veteran had normal and elevated vital signs in service but at separation his vital signs were normal at discharge.  The examiner opined that the cardiomyopathy was likely viral in nature.  The support for this statement was that the Veteran felt flu-like symptoms along with fatigue at the time of the cardiomyopathy diagnosis.  The examiner also stated it was possible that the cardiomyopathy was due to sleep apnea (not service-connected).  

The examiner addressed the Veteran's contention that his cardiomyopathy was due to Agent Orange.  The examiner explained that only ischemic heart disease and atherosclerotic heart disease were associated with Agent Orange.  The Veteran did not have these disabilities.  Instead, the Veteran had a normal angiogram with normal coronary arteries.  The examiner stated that the Veteran's claim that his heart condition was due to military service and Agent Orange was therefore not valid.  As a result, his heart condition was not due to or caused by military service.  

In adjudicating this claim the Board is to make a finding of fact in regard to the competency and credibility of evidence.  The Veteran, his brother and his wife are not competent to state that he has a certain heart condition, because that disability is a clinical diagnosis that must be given by a medical professional (heart disabilities are not readily identifiable unlike varicose veins in Barr, 21 Vet. App. 303).  However, these individuals are competent to state their observations regarding the Veteran's symptoms.  For example, the Veteran is competent to state he had chest pain, as he did at the August 2010 examination, because chest pain is something that one can actually experience.  Barr; 38 C.F.R. § 3.159(a)(2).  However, the Veteran has not specifically stated that he has had chest pain or any symptoms since service and in his original claim said his heart condition started in 1974, five years after discharge.  

The Veteran's wife and his brother are competent to state they have observed that the Veteran had no endurance and shortness of breath since service (the Veteran's wife has only known him since 1970).  

The Board finds the medical evidence in the file to be competent as there is no reason to find otherwise.  The August 2010 VA examination is assigned great weight because it is fully on point regarding the claim for service connection for a heart disability.  

To the extent the Veteran related his symptoms, the Board finds him to be credible.  The Board finds the Veteran did serve in Vietnam, as he stated, and other documents in the file support this assertion.  The other lay statements in the case are also credible.  Caluza, 7 Vet. App. 498.  The Board has no reason to doubt the credibility of the medical evidence.  

The Board must mention a vague document in the file that states the following: "I have reviewed [the Veteran's] medical records and I Believe (sic) that his/her current condition is at least as likely as not caused by exposure to trauma while in service."  Beneath this statement is a signature.  There is no specificity to this statement, no explanation of who signed it and no reasoning or rationale.  The disability is not specified.  The Board suspects this was written in reference to a past orthopedic claim.  This evidence is assigned no weight.  

The Board finds that service connection is not warranted for a heart disability, to include cardiomyopathy.  The examiner extensively went through all of the Veteran's medical records, interviewed him, performed a physical examination and reviewed diagnostic tests.  The examiner explained that the Veteran's cardiac condition was not related to service.  The examiner offered complete rationale for all opinions reached.  There is no other competent, complete and clear evidence to support a relationship between the Veteran's heart condition and service.  For these reasons, the August 2010 VA examination is assigned great weight.  

The evidence does not show that any heart disability manifested itself to 10 percent or more within one year from the date of separation from service and the Veteran does not have cardiovascular renal disease; the presumption is not applicable here.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Additionally, the Board finds that no heart disability is related to herbicide exposure under 38 C.F.R. § 3.309(e) because the Veteran does not have ischemic heart disease.  The Board relies on the opinion of the August 2010 examiner in coming to this conclusion.  The reasonable doubt rule is not for application, and the claim for service connection for a heart disability is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a heart disability is denied.  


REMAND

In a November 2006, the Veteran's representative noted there were references to high blood pressure in service treatment records and that at separation the Veteran checked that he had high blood pressure.  The representative noted that while a definitive diagnosis of hypertension was not in the service treatment records, he did mention blood pressure problems at separation.  

In the July 2010 remand, the Board inferred an informal claim for hypertension based on the representative's statement.  Based on the above decision, the Board finds there is no relationship between the heart disability service connection claim (denied above) and the hypertension claim; hypertension is a vascular disability.  As a result, the Board will remand the hypertension claim for an opinion from the August 2010 VA examiner.  

Service treatment records showed that at induction in November 1967 several blood pressure readings were taken: 128/70, 152/90, 142/90, and 144/86.  He was to be recalled for another blood pressure reading.  Under notes, a note dated December 1967 shows that blood pressure was "all normal" except for questionable readings from the local medical doctor.  He was considered acceptable for enlistment.  He was eventually given a 1 under physical capacity or stamina.  

A December 1967 note from Dr. DuBois showed the Veteran was receiving blood pressure checks "for the army."  In February 1968, his blood pressure was 150/90 and in March 1968 it was 150/80.  In November 1969, at separation, the Veteran's heart was considered normal upon clinical evaluation.  His blood pressure was 142/70.  He checked that he currently or at some point had high blood pressure.  In the physician's summary, it was determined that this was found to be of no apparent medical significance.  

A July 1997 St. Cloud hospital record stated that the Veteran had probable previously untreated hypertension.  

At the August 2010 VA examination, the Veteran said he had hypertension and was on medication for this disability.  The opinion did not specifically state whether hypertension was related to service.  On remand, the claims file should be returned to the August 2010 VA examiner for an opinion regarding whether or not the Veteran's hypertension is related to his service.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the August 2010 VA examiner, or if necessary, to a new examiner to determine whether or not the Veteran's hypertension is related to his service.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner.  The examiner must indicate in the examination report that the claims file was re-reviewed.  

The examiner should opine whether it is likely, unlikely, or at least as likely as not that hypertension had its clinical onset in service, increased in severity during active duty or is otherwise related to active duty.  The examiner should give rationale supported with accurate facts for the opinion provided.  

2. Re-adjudicate the issue of service connection for hypertension.  If any benefit remains denied, the Veteran should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue currently on appeal, as well as a summary of the evidence received since the issuance of the most recent supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


